Exhibit 10.2

 

LOGO [g726706g0428100347498.jpg]

DaVita Inc.                                

2000 16th Street          

Denver, CO 80202      

Kathleen Waters          

Chief Legal Officer      

April 29, 2019

Kent J. Thiry

c/o DaVita Inc.

2000 16th St.

Denver, CO 80202

 

  Re:

Service as Executive Chairman

Dear Kent:

On behalf of DaVita Inc. (the “Company”) and its Board of Directors (the
“Board”), I want to thank you for your many years of service to the Company,
during which you have demonstrated remarkable leadership and have made
immeasurable contributions to the Company. We appreciate your willingness to
provide continued support and expertise to the Company as Executive Chairman of
the Board (“Executive Chairman”).

This letter agreement (this “Letter Agreement”) sets forth the terms of your
employment as Executive Chairman, effective as of June 1, 2019 (the “Effective
Date”). Reference is made herein to the Employment Agreement, dated as of
July 25, 2008 and amended effective December 31, 2014 and August 20, 2018,
between the Company and you (the “Employment Agreement”). Terms that are
capitalized but not defined herein shall have the meanings set forth in the
Employment Agreement.

 

1.

Position and Duties. On the Effective Date, you shall assume the position of
Executive Chairman and your service as Chief Executive Officer shall cease. In
the position of Executive Chairman, you shall have such duties and
responsibilities as may be reasonably and lawfully requested by either the Board
or the Chief Executive Officer of the Company from time to time, which shall
include the duties and responsibilities separately provided to you on April 17,
2019. The parties expect that your duties hereunder generally shall require you
to provide services at a level between 40% and 60% of the average level of
services performed by you during your employment with the Company prior to the



--------------------------------------------------------------------------------

LOGO [g726706g0428100347498.jpg]

PAGE | 2

 

 

  Effective Date. During the Employment Period, you shall have no authority to
sign any document or extend credit on behalf of the Company or its affiliates,
hire or terminate the services of any employee or other service provider of the
Company or its affiliates or to otherwise bind the Company or its affiliates in
any way.

 

2.

Employment Period. The term of your employment as Executive Chairman under this
Letter Agreement shall commence on the Effective Date and shall continue until
the first anniversary thereof (the “Expiration Date” and, such period, the
“Employment Period”). Your employment with the Company shall cease on the
Expiration Date; provided, however, subject to the terms of this Letter
Agreement, your employment with the Company and the Employment Period may be
terminated for any reason prior to the Expiration Date by the Company or by you.
Subject to your continued employment, on or around six months following the
Effective Date, you and the Board shall convene to discuss your continued
service through the Expiration Date.

 

3.

Base Salary. During the Employment Period, your annual base salary shall be
$1,000,000. The Company shall pay your base salary in accordance with its normal
payroll practices and procedures as in effect from time to time.

 

4.

Annual Bonus. During the Employment Period, you shall be eligible for annual
bonuses in accordance with the following terms:

 

  a.

2019. You shall be eligible for an annual bonus in respect of 2019 with a target
opportunity determined as follows: (a) with respect to the period from
January 1, 2019 through May 31, 2019, your target annual bonus opportunity shall
be equal to 150% of the base salary earned by you in respect of such period and
(b) with respect to the period from June 1, 2019 through December 31, 2019, your
target annual bonus opportunity shall be equal to 100% of the base salary earned
by you in respect of such period. Subject to your continued employment through
the payment date, the actual amount of the annual bonus payable in respect of
2019 shall be determined by the independent members of the Board or the
Compensation Committee of the Board based on actual performance for the full
year and shall be paid no later than March 15, 2020. Applicable performance
goals shall be based 85% on Company performance (which goals shall be the same
as are applicable to other senior executives) and 15% on individual strategic
objectives.

 

2



--------------------------------------------------------------------------------

LOGO [g726706g0428100347498.jpg]

PAGE | 3

 

 

  b.

2020. You shall be eligible for an annual bonus in respect of 2020 with a target
opportunity equal to 100% of your annual base salary, which amount shall be
prorated based on the portion of 2020 during which you are employed by the
Company. Subject to your continued employment through the Expiration Date, the
actual amount of the annual bonus payable in respect of 2020 shall be determined
by the independent members of the Board or the Compensation Committee of the
Board based on actual performance for the full year and shall be paid no later
than March 15, 2021. Applicable performance goals shall be based on Company
performance (which goals shall be the same as are applicable to other senior
executives) and individual strategic objectives, the allocation of which shall
be consistent with the allocation applicable to other senior executives of the
Company.

 

5.

Equity Awards. Subject to your continued employment through the grant date, in
May 2019, the Company shall grant you equity awards (the “2019 Equity Awards”)
with a target grant date fair value of $3,500,000. The 2019 Equity Awards shall
be granted (a) 50% in the form of time-vesting restricted stock units (the “2019
RSUs”) that vest on the Expiration Date, subject to your continued employment
through the Expiration Date, and (b) 50% in the form of performance-vesting
restricted stock units (the “2019 PSUs”) that vest on terms substantially
consistent with those applicable to the performance-vesting restricted stock
units granted to other senior executives of the Company in May 2019, subject to
your continued employment through the Expiration Date. Notwithstanding the
foregoing, in the event that your employment with the Company terminates
involuntarily without Cause or due to your resignation for Good Reason, death or
Disability prior to the Expiration Date, the 2019 RSUs shall vest in full upon
your termination of employment and the 2019 PSUs shall remain eligible to vest
(subject to satisfaction of the applicable performance goals) to the same extent
as if you had remained employed through the vesting date, in each case, subject
to your (or your estate’s) execution of a release agreement substantially in the
form attached as Exhibit A (the “Release”) within 50 days following the date of
termination and non-revocation of the Release. To the extent that they become
vested, the 2019 RSUs and 2019 PSUs shall be settled within 60 days following
the applicable vesting date. For the avoidance of doubt, you agree that you
shall not receive an equity grant with respect to the 2020 calendar year.

 

6.

Benefits; Expense Reimbursement. During the Employment Period, you shall be
entitled to participate in the Company’s employee benefit plans, and to receive
expense reimbursement, in accordance with the terms of Sections 3(c) and (g) of
the Employment Agreement, respectively.

 

3



--------------------------------------------------------------------------------

LOGO [g726706g0428100347498.jpg]

PAGE | 4

 

 

7.

Termination.

 

  a.

Early Termination (other than Voluntarily without Good Reason). Prior to the
Expiration Date, your employment may be terminated due to your death or
Disability, involuntarily by the Company with or without Cause or due to your
resignation with Good Reason, in each case, in accordance with the applicable
provisions of Section 4 of the Employment Agreement, subject to Section 7(f),
provided that, if you become entitled to a severance payment pursuant to
Section 4(d)(i)(C) or 4(f)(i)(C) of the Employment Agreement, such severance
payment shall be calculated by reference to your base salary and Prior Bonus as
of May 31, 2019. Other than on a termination for Cause, your outstanding and
unvested equity awards shall be eligible to vest in accordance with the
Company’s Rule of 65 Policy (if applicable), the corresponding provisions of the
applicable award agreement or, in the case of the 2019 Equity Awards, Section 5
of this Letter Agreement. Notwithstanding the foregoing, you acknowledge and
agree that none of the changes to the terms and conditions of your employment
contemplated by this Letter Agreement or otherwise related to your transition
from Chief Executive Officer to Executive Chairman shall provide a basis for
your resignation for Good Reason under the Employment Agreement, any award
agreement or otherwise.

 

  b.

Early Termination (Voluntarily without Good Reason). Prior to the Expiration
Date, your employment may be terminated due to your resignation without Good
Reason. In such case, subject to Section 7(f), you shall be entitled to the
payments and benefits contemplated by Section 4(d)(i) of the Employment
Agreement, provided that (i) the severance payment contemplated by Section
4(d)(i)(C) of the Employment Agreement shall be calculated by reference to your
base salary and Prior Bonus as of May 31, 2019, (ii) the 2019 Equity Awards
shall be forfeited in their entirety and (iii) you shall not be entitled to any
bonus (whether the prorated bonus contemplated by Section 4(d)(i)(B) or
otherwise) in respect of a period following the Effective Date. Other than the
2019 Equity Awards, your outstanding and unvested equity awards shall be
eligible to vest in accordance with the Company’s Rule of 65 Policy (if
applicable) or the corresponding provisions of the applicable award agreement.

 

  c.

Termination on the Expiration Date. The termination of your employment with the
Company on the Expiration Date shall be treated as an involuntary termination
without Cause, as a result of which, subject to Section 7(f), you shall be
entitled to the payments and benefits contemplated by Section 4(d)(i) of the
Employment Agreement (it being understood that you shall be eligible for a
prorated bonus under Section 4(b) of this Letter Agreement in lieu of a prorated
bonus under Section 4(d)(i)(B) of the Employment Agreement), provided that the
severance payment contemplated by Section 4(d)(i)(C) of the Employment Agreement
shall be calculated by reference to your base salary and Prior Bonus as of
May 31, 2019. Your outstanding and unvested equity awards shall be eligible to
vest in accordance with the Company’s Rule of 65 Policy (if applicable), the
corresponding provisions of the applicable award agreement or, in the case of
the 2019 Equity Awards, Section 5 of this Letter Agreement.

 

4



--------------------------------------------------------------------------------

LOGO [g726706g0428100347498.jpg]

PAGE | 5

 

 

  d.

Resignation from Other Positions. Upon the termination of your employment for
any reason, you shall be deemed to have resigned, without any further action by
you, from any and all officer and director positions that you, immediately prior
to such termination, (i) held with the Company or any of its affiliates
(including, without limitation, as a member of the Board) or (ii) held with any
other entities at the direction of, or as a result of your affiliation with, the
Company or any of its affiliates. If for any reason this Section 7(d) is deemed
to be insufficient to effectuate such resignations, then you shall, upon the
Company’s request, execute any documents or instruments that the Company may
deem necessary or desirable to effectuate such resignations. In addition, you
hereby designate the Secretary or any Assistant Secretary of the Company and its
affiliates to execute any such documents or instruments as your attorney-in-fact
to effectuate such resignations if execution by the Secretary or any Assistant
Secretary of the Company or its affiliates is deemed by the Company or its
affiliates to be a more expedient means to effectuate such resignation or
resignations.

 

  e.

Office and Support. For the avoidance of doubt, during the Employment Period
and, upon your termination of employment other than for Cause, thereafter for
the lesser of 36 months or until you obtain other full-time employment, the
Company will provide to you the use of an office and the services of an
administrative assistant and IT support comparable to that provided to you by
the Company as of the date of this Letter Agreement.

 

  f.

Release. The payment of any severance- or termination-related payments and
benefits contemplated by this Section 7 (including, without limitation, those
contemplated by Section 4(d)(i)(B)-(F) or 4(f)(i)(B)-(F) of the Employment
Agreement) shall be subject to your execution of the Release within 50 days
following the date of termination and non-revocation of the Release.
Consideration for the Release includes the payments contemplated by this Letter
Agreement.

 

  g.

Nondisparagement. From and following the Effective Date, you shall not make,
either directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning the
Company or any of its affiliates, any of their clients or businesses or any of
their current or former directors, officers or employees, and the Company shall
not make, either directly or by or through another person, any oral or written
negative, disparaging or adverse statements or representations of or concerning
you.

 

5



--------------------------------------------------------------------------------

LOGO [g726706g0428100347498.jpg]

PAGE | 6

 

 

  h.

Trade Secrets; Whistleblower Rights. The Company hereby informs you that,
notwithstanding any provision of this Letter Agreement or any other agreement
with you to the contrary, an individual may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. Further, an individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the
employer’s trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order. In addition, notwithstanding anything in this Letter Agreement or
any other agreement with you to the contrary, nothing in this Letter Agreement
or any other agreement with you shall impair your rights under the whistleblower
provisions of any applicable federal or state law or regulation or, for the
avoidance of doubt, limit your right to receive an award for information
provided to any government authority under such law or regulation.

 

8.

Employment Agreement. Except as expressly provided herein, this Letter Agreement
shall not limit the obligations of you or the Company under Sections 2.1 and 5
through 22 of the Employment Agreement, which are incorporated herein by
reference and shall apply as if fully set forth herein mutatis mutandis.

 

9.

Entire Agreement. This Letter Agreement contains the entire agreement between
you and the Company with respect to your service as Executive Chairman, and
supersedes any and all prior understandings or agreements, whether written or
oral, with respect to such service. This Letter Agreement shall be governed by
the laws of the State of Colorado, without reference to the choice of law rules
that would cause the application of the law of any other jurisdiction.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

LOGO [g726706g0428100347498.jpg]

PAGE | 7

 

To confirm the foregoing terms are acceptable to you, please execute and return
the copy of this Letter Agreement, which is enclosed for your convenience.

Very truly yours,

DaVita Inc.

 

By:   /s/ Kathleen A. Waters  

Name: Kathleen A. Waters

Title: Chief Legal Officer

Acknowledged and agreed:

 

/s/ Kent J. Thiry

Kent J. Thiry

 

7



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE OF CLAIMS

This Waiver and Release Agreement (“Release”) is executed by Kent J. Thiry
(“Executive”) on [INSERT DATE]. In consideration of the payments and benefits
(collectively, the “Severance Benefits”) set forth in Sections 5 and 7 of the
Letter Agreement (the “Letter Agreement”), dated as of April 29, 2019, between
Executive and DaVita, Inc., a Delaware corporation (the “Company”), Executive
agrees as follows:

1. Waiver and Release. In consideration of the Severance Benefits, Executive, on
behalf of himself, Executive’s heirs, executors, administrators, family members,
attorneys and assigns, hereby waives, releases and forever discharges the
Company, together with the Company’s directors, subsidiaries, divisions and
affiliates, whether direct or indirect, its and their joint ventures and joint
venturers (including each of their respective directors, officers, employees,
shareholders, members, partners and agents, past, present, and future), and each
of its and their respective successors and assigns (hereinafter collectively
referred to as “Releasees”), from any and all known or unknown actions, causes
of action, suits, complaints, contracts (whether oral or written, express or
implied from any source), promises and liabilities of any kind, in law or
equity, that Executive ever had, may now have or hereafter can, shall or may
have against the Releasees as of and including the date of execution of this
Release, including, but not limited to:

 

  a.

claims, actions, causes of action or liabilities arising under Title VII of the
Civil Rights Act, as amended, the Age Discrimination in Employment Act, as
amended, the Equal Pay Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, as amended, the Rehabilitation Act, as amended,
the Americans with Disabilities Act, as amended, Section 1981 of the Civil
Rights Act, the 1991 Civil Rights Act, the Family and Medical Leave Act, as
amended, and/or any other federal, state, municipal or local employment
discrimination statutes or ordinances (including, but not limited to, claims
based on age, sex, attainment of benefit plan rights, race, religion, national
origin, marital status, sexual orientation, ancestry, harassment, parental
status, handicap, disability, retaliation, and veteran status); and/or

 

  b.

claims, actions, causes of action or liabilities arising under any other
federal, state, municipal, or local statute, law, ordinance or regulation;
and/or

 

  c.

future causes of action under the federal false claims act and/or any state
false claims act relating in any manner to information learned while employed
with the Company; and/or

 

A-1



--------------------------------------------------------------------------------

  d.

any other claim whatsoever including but not limited to claims for severance pay
(including but not limited to any claims for pay and/or benefits under the
DaVita Inc. Severance Plan), sick pay, unpaid wages, unpaid bonuses, unpaid paid
time off, claims based upon breach of contract, breach of the covenant of good
faith and fair dealing, wrongful termination, defamation, interference with
contract, intentional and/or negligent infliction of emotional distress, fraud,
tort, personal injury, invasion of privacy, violation of public policy,
negligence and/or any other common law, statutory or other claim whatsoever
arising out of or relating to Executive’s employment with and/or separation from
employment with the Company and/or any of the other Releasees, but excluding any
claims which by law Executive cannot waive.

Notwithstanding the foregoing, nothing in this Release is intended nor shall be
construed to affect in any way the obligations of the Company or Executive set
forth in the Employment Agreement, dated as of July 25, 2008 and amended
effective December 31, 2014 and August 20, 2018, between the Company and
Executive (the “Employment Agreement”) or the Letter Agreement that by their
terms, are to be performed after the date hereof by the Company or Executive
(including, without limitation, obligations to Executive pursuant to Sections 5
and 7 of the Letter Agreement). Further, nothing in this Release releases a
claim that may not be released by private agreement without judicial or
governmental supervision or a claim for accrued and vested benefits under an
employee benefit plan of the Company.

2. Agreement Not to Sue. Executive also agrees never to sue any of the Releasees
or become party to a lawsuit on the basis of any claim of any type whatsoever
arising out of or related to the claims released above. Nothing herein, however,
shall limit Executive’s right to file a charge or complaint with any state or
federal agency or to participate or cooperate in such a matter.

3. Remedies if Executive Breaches Release. Executive further acknowledges and
agrees that if Executive breaches the provisions of this Release, then, to the
fullest extent permitted by law, (a) the Company shall be entitled to apply for
and receive an injunction to restrain any violation of the Release, (b) the
Company shall not be obligated to make any additional payments or provide any
additional benefits to Executive under Sections 5 and 7 of the Letter Agreement,
(c) Executive shall be obligated to pay to the Company its costs and expenses in
enforcing this Release, the Employment Agreement and/or the Letter Agreement and
defending against such lawsuit (including court costs, expenses and reasonable
legal fees), and (d) Executive shall be obligated upon demand to repay to the
Company all of the payments paid to Executive under Sections 5 and 7 of the
Letter Agreement.

4. Waiver of Reinstatement Rights. To the fullest extent permitted by law,
Executive further waives, releases, and discharges Releasees from any
reinstatement rights which Executive has or could have, and Executive
acknowledges that Executive has not suffered any on-the job-injury for which
Executive has not already filed a claim.

 

A-2



--------------------------------------------------------------------------------

5. Representations and Warranties of Executive. Executive expressly represents
and warrants that Executive is the sole owner of the actual or alleged claims,
demands, rights, causes of action, and other matters that are released by
Executive herein; that the same have not been transferred or assigned or caused
to be transferred or assigned to any other person, firm, corporation or other
legal entity; and that Executive has the full right and power to grant, execute
and deliver the releases, undertakings, and agreements contained herein.
Executive further represents and warrants that Executive is unaware of any lien
that has been noticed or filed and that would attach to any payment or benefit
to be made or given by the Company pursuant to this Release. Executive agrees to
indemnify the Releasees, including payment of any attorneys’ fees and costs, and
hold the Releasees harmless from and against any and all damages which may be
suffered by them in the event that any of the foregoing representations and
warranties are untrue in whole or part, and any and all claims based on or
arising from any such assignment or transfer, or any attempted assignment or
transfer, of any matters released herein.

6. Release of Known and Unknown Claims and Claims Under Age Discrimination in
Employment Act. Executive understands that this Release includes a release of
all known and unknown claims, including claims under the Federal Age
Discrimination in Employment Act. Executive acknowledges that this Release does
not waive any right or claim that Executive may have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, that arises after the date of execution of this Release, with
the understanding that any claim that Executive may have based upon Executive’s
separation from employment with the Company has arisen prior to the execution of
this Release. Executive also acknowledges that Executive must execute this
Release in order to obtain the Severance Benefits. Executive further
acknowledges that he has been advised that he should consult with an attorney
prior to executing this Release. [Executive acknowledges that he has received
the information attached hereto as Schedule A concerning the selection of
teammates for layoff.]1

7. Protected Rights. Executive understands that nothing contained in this
Release, the Employment Agreement or the Letter Agreement limits Executive’s
ability to file a charge or complaint with any federal, state or local
governmental agency or commission, provided that, to the fullest extent
permitted by applicable law, Executive knowingly and voluntarily waives all
rights or claims (that arose prior to Executive’s execution of this Release) he
may have against the Releasees to receive any benefit or remedial relief
(including, but not limited to, reinstatement, back pay, front pay, damages,
attorneys’ fees, experts’ fees) as a consequence of any investigation or
proceeding conducted by such agency or commission. Executive also understands
that this Release, the Employment Agreement and/or the Letter Agreement does not
limit Executive’s ability to communicate with any federal, state or local
governmental agency or commission, or to otherwise participate in any
investigation or proceeding that may be conducted by such an agency or
commission, including providing documents or other information.

 

1 

Include if Release is executed in connection with a reduction in force.

 

A-3



--------------------------------------------------------------------------------

8. Cooperation. In consideration for the Severance Benefits, Executive agrees,
upon request of the Company, to cooperate with the Company with reasonable
advance notice to provide information to and assist the Company in the
investigation, defense, or prosecution of any suspected claim against or by the
Company and its subsidiaries and affiliates or any Releasee. Such assistance
will include, but is not limited to, participating in interviews with
representatives of the Company, attending, as a witness, depositions, trials, or
other similar proceedings without requiring a subpoena, and producing and/or
providing any documents or names of other persons with relevant information.
Executive further agrees that Executive will provide full, complete and truthful
information and testimony in all interviews, meetings, and/or testimony.
Executive understands that the Company will reimburse Executive for reasonable
out-of-pocket expenses incurred as a result of such cooperation. Executive will
act in good faith to furnish the information and cooperation required by this
Section 8 (Cooperation) and the Company will act in good faith so that the
requirement to furnish such information and cooperation does not create a
hardship for Executive.

9. Exit Interview. Executive agrees to fill out the Company’s form Compliance
Questionnaire, and to be available to participate in an exit interview with the
Company’s Corporate Compliance Department or its designee if Executive is asked
by the Company to do so. In the event an interview is desired, at the sole
discretion of the Company, the Company will contact the Executive to establish a
mutually agreeable time for the interview.

10. Compliance Concerns. Executive acknowledges and represents that Executive
has fulfilled Executive’s obligation to raise any and all compliance concerns
while employed with the Company and that Executive is not currently aware of any
compliance-related issues that Executive has not previously raised with the
Company. If Executive is aware of a compliance-related issue as of the date of
this Release, Executive acknowledges Executive’s obligation to raise the
concern(s) immediately with the Company’s corporate Compliance department.
Executive understands the Company considers this Section 10 (Compliance
Concerns) to be a material part of this Release.

11. Duty to the Company. Executive acknowledges Executive’s duty of loyalty to
the Company, including, but not limited to, a duty not to improperly profit from
or seek to profit from knowledge Executive has acquired while in a position of
trust at the Company, to the detriment of the Company.

12. Time to Consider this Release; Revocation. Executive acknowledges that
Executive has had at least [twenty-one (21)] [forty-five (45)] calendar days
after the receipt of this Release to consider signing this Release, and that
Executive may voluntarily choose to waive this [21][45]-day period. In addition,
Executive has seven (7) calendar days after signing this

 

A-4



--------------------------------------------------------------------------------

Release to revoke it, in which case this Release will be null and void. Any such
revocation must be in writing and be submitted to [INSERT CONTACT], within such
seven (7)-day period. Executive understands that if Executive signs this Release
and does not revoke it within seven (7) calendar days after signing, this
Release will become fully effective and enforceable.

13. Knowing and Voluntary Waiver. Executive further acknowledges and agrees that
Executive has carefully read and fully understands all of the provisions of this
Release and that Executive has been advised to obtain or has obtained
representation by counsel in connection with Executive’s execution of this
Release. Executive has freely, knowingly and voluntarily elected to execute this
Release, in exchange for due consideration, by signing below.

14. Medicare Coverage/Acknowledgement. Executive affirms, covenants, and
warrants Executive is not a Medicare beneficiary and is not currently receiving,
has not received in the past, will not have received at the time of payment
pursuant to this Release, is not entitled to, is not eligible for, and has not
applied for or sought Social Security Disability or Medicare benefits. In the
event any statement in the preceding sentence is incorrect (for example, but not
limited to, if Executive is a Medicare beneficiary, etc.), the following
sentences (i.e., the remaining sentences of this paragraph) apply. Executive
affirms, covenants, and warrants Executive has made no claim for illness or
injury against, nor is Executive aware of any facts supporting any claim
against, the released parties under which the released parties could be liable
for medical expenses incurred by the Executive before or after the execution of
this Release. Furthermore, Executive is aware of no medical expenses which
Medicare has paid and for which the released parties are or could be liable now
or in the future. Executive agrees and affirms that, to the best of Executive’s
knowledge, no liens of any governmental entities, including those for Medicare
conditional payments, exist. Executive will indemnify, defend, and hold the
released parties harmless from Medicare claims, liens, damages, conditional
payments, and rights to payment, if any, including attorneys’ fees, and
Executive further agrees to waive any and all future private causes of action
for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) et seq.

15. Nonadmission. Nothing contained in this Release shall be deemed or construed
as an admission of wrongdoing or liability on the part of any Releasee.

16. Governing Law. This Release shall be governed by and construed and enforced
in accordance with the internal laws of the State of Colorado without regard to
principles of conflict of laws.

[Signature Page Follows]

 

A-5



--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE AND THAT EXECUTIVE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EXECUTIVE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASE PROVIDED FOR HEREIN
VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.

EXECUTED this                 day of                     , 20        .

 

     Kent J. Thiry

 

A-6